DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-5, 11-16 & 18-20 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 13-16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20060127620A to Hong in view of US Patent Publication Number 2019/0323730 A1 to Bang.

A) As per Claim 1, Hong teaches a terminal unit (Hong: Figure 2), comprising: 
a primary air chamber (Hong: Figure 2, Items 28a & 30 receives air from Item 8 in Figure 1) configured to receive primary air from an air handling unit, wherein the primary air comprises conditioned air; 
an induced air chamber (Hong: Figure 2, Item 21 from Item 26 to 21a) configured to receive secondary air from a conditioned space; 
a heating coil (Hong: Figure 2, Item 24b; pg. 5, lines 26-27) disposed in the induced air chamber, wherein: 
the heating coil does not receive the primary air (Hong: Figure 2, Item 24b; air from Item 8 does not mix until downstream of 26); and 
a fan (Hong: Figure 2, Item 26) disposed in the induced air chamber, wherein the fan is configured to blow the secondary air received via the induced air chamber toward the heating coil, and the heating coil is configured to heat the secondary air, and 
the terminal unit is configured to combine the primary air and the secondary air heated by the heating coil and to discharge a mixture of the primary air and the secondary air heated by the heating coil as room air (Hong: Figure 2, Item 28 mixed two airflows).
Hong does not explicitly teach that the heating coil is removable from the induced air chamber without disassembling at least a portion of the induced air chamber.
However, Bang teaches a heat exchanger is removable from an air chamber without disassembling at least a portion of the air chamber (Bang: best shown in Figure 6, heater coil 46 is removed from chamber by only opening door 71).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hong by making the heat exchanger removable without total disassembly of the air chamber, as taught by Bang, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hong with these aforementioned teachings of Bang with the motivation of easier access for maintenance to prolong the life of the system.

B) As per Claim 2, Hong in view of Bang teaches that a damper in the primary air chamber configured to regulate a flow of the primary air through the primary air chamber (Hong: Figure 2, Item 30).

C) As per Claims 4-5 & 13-14, Hong in view of Bang teaches that the heating coil slidingly engages the induced air chamber via one or more tracks, the heating coil is removable from the induced air chamber via sliding along the one or more tracks in a direction crosswise to a length of the terminal unit out a side of the terminal unit (Bang: best shown in Figure 6, Item 46 slides on tracks 5 & 6 out the side crosswise to the length direction of the unit).

D) As per Claim 15, Hong in view of Bang teaches that the induced air chamber is configured to receive the secondary air from the conditioned space via a ceiling plenum or a return air duct (Hong: Figure 2, Item 21a)

E) As per Claim 16, Hong in view of Bang teaches that the conditioned air comprises warmed air, cooled air, room-temperature air, or a combination thereof (Hong: Figure 2, Item 28 mixed two airflows).

F) As per Claim 18, Hong in view of Bang teaches that the heating coil comprises a hot water coil (Hong: Figure 2, Item 24b; pg. 5, lines 26-27) or an electric heating coil.


Claim(s) 3, 11-12 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Bang and further in view of US Patent Publication Number 2012/0071082 A1 to Karamanos.

A) As per Claims 3 & 11-12, Hong in view of Bang teaches a controller, the controller configured to: receive one or more control signals; and control the damper, the heating coil, and the fan in response to the one or more control signals (Hong: Figure 5, Item 45; pg. 5, last 5 lines).
Hong in view of Bang does not explicitly teach that the controller includes a memory, communications circuit and one or more processors communicatively coupled with the memory and the communications circuit.
However, Karamanos teaches a controller includes a memory, communications circuit and one or more processors communicatively coupled with the memory and the communications circuit (Karamanos: Figure 25, Paragraph 0150).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hong in view of Bang by having one or more processors, with a memory and communications circuit, as taught by Karamanos, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hong in view of Bang with these aforementioned teachings of Karamanos since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the controller of Karamanos for the Controller of Hong in view of Bang. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 19, Hong in view of Bang and Karamanos teaches that an actuator coupled to the damper, wherein the controller is communicatively coupled to the actuator, and the controller is configured to control the actuator to actuate the damper in response to the one or more control signals (Hong: Figure 5, Item 45; pg. 5, last 5 lines).

C) As per Claim 20, Hong in view of Bang and Karamanos teaches that the controller is configured to activate the heating coil in response to the one or more control signals, deactivate the heating coil in response to the one or more control signals, or both (Hong: Figure 5, Item 45; pg. 5, last 5 lines).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 11-16 & 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762